UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1635



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus


LERNER CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-04-419-A)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles William Levy appeals the district court’s order

dismissing as frivolous his civil complaint.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.      See Levy v. Lerner

Corp., No. CA-04-419-A (E.D. Va. filed Apr. 16, 2004 & entered

Apr. 20, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -